Citation Nr: 1411123	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from July 9, 2010 to July 10, 2010.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August to December 1981, from January to May 1985, and from May 1988 to June 1992.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a February 2011 administrative decision by VAMC Nebraska-Western Iowa Health Care System.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to appellate review.  

VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. §§ 20.600, 3.103(e).  The purpose of the regulation of representatives, agents, attorneys, and other individuals is to ensure that claimants for VA benefits have responsible, qualified representation in the preparation, presentation, and prosecution of claims for veterans' benefits.  38 C.F.R. § 14.626.  Representation means the acts associated with representing a claimant in a proceeding before the VA pursuant to a properly executed and filed VA Form 21-23a, "Appointment of Veterans Service Organization as Claimant's Representative."  38 C.F.R. § 14.467(m).  

Historically, the evidence showed that the Veteran executed a VA Form 21-23a in November 1996, and appointed the Texas Veterans Commission as his authorized representative.  The Veteran did not assign any limitations or restrictions for representation, nor has he rescinded or withdrawn his authorization to be represented by that organization.  In fact, the record shows that the Texas Veterans Commission has continued to represent the Veteran in his most recent claim for an increased rating in 2012.  

In this case, however, the Agency of Original Jurisdiction (AOJ) failed to provide the Texas Veterans Commission with any information or notifications pertaining to the Veteran's claim for reimbursement of medical expenses.  The representative was not notified of the February 2011 administrative decision that denied the claim for reimbursement, was not provided a copy of the statement of the case (SOC), and was never afforded an opportunity to participate in, or to assist the Veteran in the presentation of his claim for reimbursement.  

Under the circumstances, the Board finds that the Veteran's due process right to representation has been circumvented, and that the appeal must be returned to the AOJ, to afford the representative an opportunity to review the claims file and offer additional argument on behalf of the Veteran.  

Accordingly, the case is REMANDED for the following action:  

1.  The AOJ should provide the Texas Veterans Commission with a copy of the February 2011 administrative decision that denied the Veteran's claim for reimbursement, and a copy of the June 2011 SOC, and given additional time to offer any argument on the Veteran's claim.  

2.  After the requested development has been completed, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

